                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

GERRY ALLEN HODGE,                   )
By and through His Legal Guardian,   )
LINDA FARROW,                        )
                                     )
         Plaintiff,                  )
                                     )
vs.                                  )                 Case No.
                                     )
WALGREEN CO., d/b/a Walgreens #07901,)
                                     )
         Defendant.                  )

                                     NOTICE OF REMOVAL

        Defendant Walgreen Co. (“Walgreen”), by and through the undersigned counsel, pursuant

to 28 U.S.C. 1441 and 1446 files this Notice of Removal to the United States District Court for the

Western District of Missouri, and in support of said removal states as follows:

        1.      This is a civil action that was originally filed on or about November 22, 2019 in the

Circuit Court of Greene County, Missouri in which the plaintiff is Gerry Allen Hodge by and

through his legal guardian, Linda Farrow (“Plaintiff”) and the defendant is Walgreen Co. In that

action, Plaintiff seeks to recover damages allegedly sustained as a result of Plaintiff tripping and

falling on textured bricks. Exhibit A, Petition for Damages.

        2.      Plaintiff’s Petition for Damages did not state the amount in controversy, other than

it was in excess of $25,000, and prayed for “a sum which is fair and reasonable.” Exhibit A.

        3.      Plaintiff is a resident of Greene County, Missouri. Exhibit A at ¶ 1.

        4.      At the time of the commencement of said action and ever since, Walgreen is an

Illinois Corporation with its principal place of business in the state of Illinois, not having its chief




             Case 6:20-cv-03020-BCW Document 1 Filed 01/21/20 Page 1 of 3
and principal office and place of business in the State of Missouri, and is not a citizen or resident

of the State of Missouri.

        5.      As between Plaintiff and Walgreen, the controversy in this action is wholly between

citizens of different States.

        6.      The matter in controversy, exclusive of interest and costs, exceeds the sum or value

of Seventy-Five Thousand Dollars ($75,000.00).

        7.      The Eighth Circuit has held that the “requirement is satisfied when a fact finder

could legally conclude, from the pleadings and the proof adduced to the court before trial, that the

damages that the plaintiff suffered are greater than $75,000.” Capital Indemnity Corp. v. 1405

Assoc., Inc., 340 F.3d 547, 549 (8th Cir. 2003).

        8.      The amount in controversy in this action exceeds the sum of $75,000 in that

Plaintiff claims and has demanded $500,000 for his claimed damages.

        9.      This Notice of Removal is timely because Walgreen was served a copy of Plaintiff’s

Petition for Damages and the Summons on December 24, 2019 and this Notice of Removal is filed

within 30 days of service.

        10.     Therefore, this Court has original jurisdiction pursuant to 28 U.S.C. §1332 and this

matter may be removed to this Court pursuant to 28 U.S.C. §1441.

        11.     Immediately after the filing of this Notice of Removal, Walgreen gave written

notice thereof to the attorney for Plaintiff and to the Clerk of the Circuit Court of Greene County,

Missouri and has provided both with copies of this Notice of Removal.

        12.     All process, pleadings, and Orders that were filed in the state court action are

attached to this Notice of Removal as Exhibit B.




             Case 6:20-cv-03020-BCW Document 1 Filed 01/21/20 Page 2 of 3
       WHEREFORE, Defendant Walgreen Co. requests that the above-referenced state court

action be removed from the Circuit Court of Greene County, Missouri, to this Court, and that the

Court accept jurisdiction of the case.



                                                     Respectfully submitted,

                                                     /s/ Kristie S. Crawford
                                                     Kristie S. Crawford, #52039
                                                     BROWN & JAMES, P.C.
                                                     300 John Q. Hammons Parkway, Suite 603
                                                     Springfield, MO 65806
                                                     417-831-1412 telephone
                                                     417-831-6062 facsimile
                                                     kcrawford@bjpc.com
                                                     ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been filed electronically on the 21st day
of January, 2020. The undersigned further certifies that a true and accurate copy of the foregoing
was served on the following parties via electronic mail:

Mathew Placzek
Greggory D. Groves
Lowther Johnson
901 St. Louis Street, 20th Floor
Springfield, MO 65806
Fax: 417-866-1752
Email: mplaczek@lowtherjohnson.com
ggroves@lowtherjohnson.com



                                   /s/ Kristie S. Crawford
                                         Kristie S. Crawford

22360922.1




          Case 6:20-cv-03020-BCW Document 1 Filed 01/21/20 Page 3 of 3
